                                          Case 3:20-cv-00151-JCS Document 19 Filed 08/24/20 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     ELIDIA M. DUARTE,                                  Case No. 20-cv-00151-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION TO
                                                 v.                                         VACATE CASE MANAGEMENT
                                   9
                                                                                            CONFERENCE
                                  10     ANDREW SAUL,
                                                                                            Re: Dkt. No. 18
                                                        Defendant.
                                  11
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Elidia M. Duarte, pro se, filed a “Motion for an Order an Order [sic] Granting

                                  14   Trial Preference and that the Case Management Conference Be Taken off Calendar.” Dkt. 18.

                                  15   Although Duarte argues that she should be entitled to “trial preference” based on her advanced

                                  16   age, she does not seek a trial. Instead, she asserts that the case should be resolved on a motion for

                                  17   summary judgment. Duarte argues that the case management conference should be taken off

                                  18   calendar because the case should be resolved without discovery, and there is thus no need to

                                  19   address discovery at a case management conference.

                                  20          Case management conferences are not limited to discovery issues. A case management

                                  21   conference will allow the Court to determine whether Defendant Andrew Saul, Commissioner of

                                  22   Social Security, (the “Commissioner”) agrees that discovery is unnecessary, and to set a schedule

                                  23   for motions for summary judgment or any other motions the parties might intend to bring. The

                                  24   request to vacate the case management conference is therefore DENIED. The case management

                                  25   conference remains on calendar for September 11, 2020 at 2:00 PM, and the parties shall appear

                                  26   remotely via Zoom as stated in the Clerk’s Notice dated July 22, 2020 (dkt. 14). The parties shall

                                  27   file a joint case management statement or separate case management statements consist with Civil

                                  28   Local Rule 16-9 no later than September 4, 2020.
                                          Case 3:20-cv-00151-JCS Document 19 Filed 08/24/20 Page 2 of 2




                                   1          Duarte, who is not represented by counsel, is encouraged to consult with the Federal Pro

                                   2   Bono Project’s Pro Se Help Desk for assistance as she continues to prosecute this case. Lawyers

                                   3   at the Help Desk can provide basic assistance to parties representing themselves but cannot

                                   4   provide legal representation. Although in-person appointments are not currently available due to

                                   5   the COVID-19 public health emergency, Duarte may contact the Help Desk at (415) 782-8982 or

                                   6   FedPro@sfbar.org to schedule a telephonic appointment.

                                   7          IT IS SO ORDERED.

                                   8   Dated: August 24, 2020

                                   9                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  10                                                  Chief Magistrate Judge
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                       2
